DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saeler (US 2010/0024232 A1) in view of Brueckert et al. (US 2003/0037422 A1.

Claim 1:
Saeler discloses a method for reconditioning a railcar coupler (para [0024]) comprising determining a coupler pulling lug having wear from use (para [0024] and [0026]); and applying a weldment to the surface of the coupler pulling lug experiencing the wear to increase the thickness of the coupler pulling lug (para [0024]).
Saeler fails to disclose determining an amount of wear to the coupler plug and cleaning a surface of the coupler pulling lug experiencing the wear.  Instead, Saeler discloses cleaning/grinding the weldment rather than the surface of the coupler.
Brueckert discloses a method of reconditioning a railcar coupler in the form of an articulated connector (para [0002] and [0006]) experiencing wear along a surface (30) of the coupler (10, 12 and 16 ) (fig. 1, para [0057]) wherein the wear is induced from the stress placed on the connectors during use of the railcar (para [0049]); the method comprising
determining the amount of wear of the contact surface (para [0068] and claim 1, lines 4-6); preparing the surface by cleaning the contact surface of the coupler experiencing the wear (fig. 20, para [0056] and [0057]); and,
applying weldment (306) to the contact surface experiencing the wear (fig. 3, para [0058]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method for reconditioning the railcar coupler of Saeler by determining the amount of wear to the coupler lug to be reconditioned as taught by Brueckert in order to determine if an appropriate amount of wear has occurred requiring reconditioning (Brueckert, para [0068]) and to program the amount of weldment to be applied by the automatic welder (Brueckert, para [0094]).  In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method for reconditioning the railcar coupler of Saeler by preparing the surface of the coupler pulling lug by cleaning the coupler pulling lug before applying the weldment to the surface of the coupler pulling lug as taught by Brueckert in order to prevent cold laps during later welding (Brueckert, para [0056]).
See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  The results would have been predictable because both prior art references are drawn to reconditioning railcar couplers manufactured from steel having measurable wear from use; wherein the reconditioning requires applying weldment to a surface of the coupler in order to build-up the worn layer of the contact surface.

Claim 2:
Saeler in view of Brueckert renders obvious the claimed invention with the exception of the amount of weldment applied to the coupler pulling lug is equal to the amount of wear experienced by the coupler pulling lug.  Instead, Saeler in view of Brueckert discloses a reconditioning process may be performed on pulling lugs having wear from operation and the during the reconditioning operation a welding process may be used to build-up the worn pulling lugs back to near their original size and dimensions (Saeler, para [0024]).
A person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp when there are a finite number of identified, predictable solutions.  In this case, a person of ordinary skill in the art at before the effective filing date of the claimed invention would find it obvious to try applying an amount of weldment equal to the amount of wear experienced by the coupler pulling lug because the amount of weldment applied can only be (1) less than, (2) equal to, or (3) greater than the amount of wear experienced by the coupler pulling lug.  The results would have been predictable because a person of ordinary skill in the art would find it obvious that the amount of weldment applied must restore the pulling lug to the original size and dimension from which the pulling lug has deteriorated in order for the geometry and dimensions of the surfaces of the coupler head to allow proper assembly and operation of the knuckle (Saeler, page 2, para [0022]).  Thus, it would have been obvious to modify Saeler in view of Brueckert to obtain the invention as recited in claim 2. See MPEP § 2143 E which describes the prima facie obviousness of a person of ordinary skill in the art to find it “obvious to try” – choosing from a finite number of identified predictable solutions, with a reasonable expectation of success.
 
Claim 4:
Saeler in view of Brueckert renders obvious the method of claim 1, further comprising grinding the weldment applied to the coupler pulling lug (Saeler, para [0024]).

Claim 5:
Saeler in view of Brueckert renders obvious the method of claim 4, further comprising grinding the weldment applied to the coupler pulling lug so that a profile of the coupler pulling lug complements a profile of a knuckle lug (Saeler, para [0022], [0023] and [0024]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the weldment has been ground to a profile that complements a profile of a knuckle lug if a grinder has been used to clean the welds such that the pulling lug face has been restored to near its original size and dimensions as recited by Saeler.

Claim 6:
Saeler in view of Brueckert renders obvious the method of claim 1, further comprising heat treating the weldment applied to the coupler pulling lug (Saeler, para [0024]).

Claim 7:
Saeler in view of Brueckert renders obvious the method of claim 1, further comprising using a gauge to assess whether the weldment applied increases the thickness to an amount less than, equal to, or greater than the wear experienced by the coupler pulling lug (Saeler, para [0033]and [0034]).

Claim 8:
Saeler in view of Brueckert renders obvious the method of claim 7, wherein the gauge comprises a mandrel structure (42), a spindle (52), and a measurement element (48) (Saeler, figs. 2-3, para [0028] and [0033]), the method further comprises:
inserting the gauge into the railcar coupler so that the spindle inserts into a pin protector of the railcar coupler (Saeler, figs. 2-3, para [0030]); and, rotating the gauge so that the measurement element traverses an arc path across the coupler pulling lug (Saeler, figs. 2-3, para [0030]).

Claim 13:
Saeler in view of Brueckert renders obvious the method of claim 8, wherein the measuring element includes a fixed length rod (52) (Saeler, fig. 3, para [0033]).

Claim 14:
Saeler in view of Brueckert renders obvious the method of claim 8, wherein the measuring element (48) includes a guide plate (50) being an arcuate member (radii A, B, C) (Saeler, figs. 2-3, para [0029]).

Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smerecky et al. (US 2013/0213921 A1) in view of Brueckert et al. (US 2003/0037422 A1

Claim 1:
Smerecky discloses a method for reconditioning a railcar coupler (para [0073]) comprising determining an amount of wear to a coupler pulling lug (para [0073], [0081] and [0083]); and applying a weldment to the surface of the coupler pulling lug experiencing the wear to increase the thickness of the coupler pulling lug (para [0084]).
Smerecky fails to disclose cleaning a surface of the coupler pulling lug experiencing the wear.  Instead, Smerecky discloses cleaning/grinding the weldment rather than the surface of the coupler.
Brueckert discloses a method of reconditioning a railcar coupler in the form of an articulated connector (para [0002] and [0006]) experiencing wear along a surface (30) of the coupler (10, 12 and 16 ) (fig. 1, para [0057]) wherein the wear is induced from the stress placed on the connectors during use of the railcar (para [0049]); the method comprising determining the amount of wear of the contact surface (para [0068] and claim 1, lines 4-6); preparing the surface by cleaning the contact surface of the coupler experiencing the wear (fig. 20, para [0056] and [0057]); and applying weldment (306) to the contact surface experiencing the wear (fig. 3, para [0058]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method for reconditioning the railcar coupler of Smerecky by preparing the surface of the coupler pulling lug by cleaning the coupler pulling lug before applying the weldment to the surface of the coupler pulling lug as taught by Brueckert in order to prevent cold laps during later welding (Brueckert, para [0056]).
See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  The results would have been predictable because both prior art references are drawn to reconditioning railcar couplers manufactured from steel having measurable wear from use; wherein the reconditioning requires applying weldment to a surface of the coupler in order to build-up the worn layer of the contact surface.
Examiner note: Smerecky discloses nominal dimensions are perfect target dimensions according to manufacturing drawings and worn dimensions are dimensions outside of acceptable tolerance ranges and in need of reconditioning (para [0062]).  Smerecky further discloses the creation of a Centralized Datum Feature (CDF) allows for the location of functional features of the coupler relative to the CDF; and, at the time of reconditioning, the creation of a CDF allows relating worn dimensions of the functional features to the CDF.  Therefore, one can reestablish the relative size and position of wearing features and reconstruct worn surfaces to “like new” condition (See Smerecky, para [0065]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that relating a nominal dimension of a surface of an object established by a CDF to a worn dimension of the new (worn) surface of the same object is equivalent to determining an amount of surface wear of the object as required of applicant’s claimed invention.  At page 5, para [0081] Smerecky discusses clamping a gauging device to a CDF to indicate key wearing features that need to be restored.  The ordinary artisan would find it obvious that relating the gauging device to the CDF and indicating features that need to be restored requires a determination of the amount of wear to the key features as required of applicant’s claimed invention. (Smerecky, para [0081]).
In an additional embodiment, Smerecky discloses determining an amount of wear to a coupler pulling lug at figures 35-36 and para [0083] (see annotated reproduction of fig. 36, below).

    PNG
    media_image1.png
    805
    1271
    media_image1.png
    Greyscale

Claim 3:
Smerecky in view of Brueckert renders obvious the method of claim 1, wherein the railcar coupler includes a coupler top pulling lug (Smerecky, 18) and a coupler bottom pulling lug (Smerecky, 18) (Smerecky, figs. 37 and 38, para [0082]), the method further comprising
determining, using a gauge (Smerecky, 112 and/or 116), an amount of wear to the coupler top pulling lug (Smerecky, 18) and an amount of wear the coupler bottom pulling lug (Smerecky, 18) (Smerecky, para [0073] and [0081]);
cleaning a surface of the coupler top pulling lug experiencing the wear (Brueckert, fig. 20, para [0056] and [0057]);
cleaning a surface of the coupler bottom pulling lug experiencing the wear (Brueckert, fig. 20, para [0056] and [0057]);
applying weldment to the surface of the coupler top pulling lug experiencing the wear to increase the thickness of the coupler top pulling lug (Smerecky, fig. 37, para [0084); and,
applying weldment to the surface of the coupler bottom pulling lug experiencing the wear to increase the thickness of the coupler bottom pulling lug (Smerecky, fig. 37, para [0084).

Claim 9:
Smerecky in view of Brueckert renders obvious the method of claim 1, further comprising using a gauge (Smerecky, 112 and/or Smerecky 116) to determine the amount of wear to a coupler pulling lug (Smerecky, figs. 32-34, para {0081 – see also examiner’s note above).

Claim 12:
Smerecky in view of Brueckert renders obvious the method of claim 1, further comprising removing the gauge (Smerecky, 112 and/or Smerecky 116) before applying weldment (Smerecky, figs. 32-34, para {0081 – see also examiner’s note at para above).

Allowable Subject Matter
Claims 10-11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 10:
The prior art of record fails to disclose or fairly suggest the method of claim 9, wherein the gauge comprises a mandrel structure, a spindle, and a measurement element, the method further comprises inserting the gauge into the railcar coupler so that the spindle inserts into a pin protector of the railcar coupler; rotating the gauge so that the measurement element traverses an arc path across the coupler pulling lug.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saeler (WO 2011/094119 A1) discloses a railway car coupler head contour head.  Brueckert et al. (US 2013/0206742 A1) discloses a machining fixture for automatic reconditioning of a railcar coupler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726